                        IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF OHIO
                               EASTERN DIVISION


CINDY WITHROW,                               )         CASE NO. 1:17 CV 2168
                                             )
                    Plaintiff,               )
                                             )         MAGISTRATE JUDGE
v.                                           )         WILLIAM H. BAUGHMAN, JR.
                                             )
COMMISSIONER OF SOCIAL                       )
SECURITY,                                    )
                                             )         MEMORANDUM OPINION &
                    Defendant.               )         ORDER



                                      Introduction

      Before me1 is an action by Cindy Lee Withrow under 42 U.S.C. § 405(g) for judicial

review of the final decision of the Commissioner of Social Security denying her application

for supplemental security income.2 The Commissioner has answered3 and filed the

transcript of the administrative record.4 Under my initial5 and procedural6 orders, the




1
  ECF No. 13. The parties have consented to my exercise of jurisdiction.
2
  ECF No. 1.
3
  ECF No. 10.
4
  ECF No. 11.
5
  ECF No. 6.
6
  ECF No. 12.
parties have briefed their positions7 and filed supplemental charts8 and the fact sheet.9 They

have participated in a telephonic oral argument.10

       For the reasons set forth below, the decision of the Commissioner lacks substantial

evidence and must be reversed and remanded for further administrative proceedings

consistent with this order.

                                           Facts

A.     Background facts and decision of the Administrative Law Judge (“ALJ”)

       Withrow, who was 54 years old at the time of the administrative hearing,11 has an

eleventh grade education.12 Her past relevant employment history includes work as a

machine feeder and touch-up screener, printed circuit board, assembly.13

       The ALJ, whose decision became the final decision of the Commissioner, found that

Withrow had the following severe impairments: status post aortic valve replacement;

cervical degenerative disc disease with radiculopathy; lumbar degenerative disc disease

and spondylosis; fibromyalgia; obesity; and adjustment disorder with mixed anxiety and

depressed mood.14


7
  ECF No. 19 (Commissioner’s brief); ECF Nos. 16, 20 (Withrow’s briefs).
8
  ECF No. 19, Attachment 1 (Commissioner’s charts); ECF No. 16, Attachment 2
(Withrow’s charts).
9
  ECF No. 16, Attachment 1 (Withrow’s fact sheet).
10
   ECF No. 22.
11
   ECF No. 16, Attachment 1 at 1.
12
   Id.
13
   ECF No. 11, Transcript (“Tr.”) at 28.
14
   Id. at 22.
                                         2
       After concluding that the relevant impairments did not meet or equal a listing, the

ALJ found Withrow had the residual functional capacity (“RFC”) to perform sedentary

work as defined in the regulations, with additional limitations.15

       Based on that RFC, the ALJ found Withrow capable of her past relevant work as a

touch-up screener, printed circuit board, assembly and, therefore, not under a disability.16

B.     Issues on judicial review

       Withrow asks for reversal of the Commissioner’s decision on the ground that it does

not have the support of substantial evidence in the administrative record. Specifically,

Withrow presents the following issues for judicial review:

       $      Whether the ALJ failed to state valid reasons for rejecting the opinion
              of treating physician Leonor Osorio.

       $      Whether the ALJ improperly found that Withrow could return to her
              past job as a touch-up screener.17

                                         Analysis

A.     Standards of review

1.     Substantial evidence

       The Sixth Circuit in Buxton v. Halter reemphasized the standard of review

applicable to decisions of the ALJs in disability cases:

              Congress has provided for federal court review of Social
              Security administrative decisions. However, the scope of

15
   Id. at 24.
16
   Id. at 28.
17
   ECF No. 16 at 1.
                                             3
              review is limited under 42 U.S.C. § 405(g): “The findings of
              the Secretary as to any fact, if supported by substantial
              evidence, shall be conclusive. . . .” In other words, on review
              of the Commissioner’s decision that claimant is not totally
              disabled within the meaning of the Social Security Act, the
              only issue reviewable by this court is whether the decision is
              supported by substantial evidence. Substantial evidence is
              “‘more than a mere scintilla. It means such relevant evidence
              as a reasonable mind might accept as adequate to support a
              conclusion.’”

               The findings of the Commissioner are not subject to reversal
              merely because there exists in the record substantial evidence
              to support a different conclusion. This is so because there is a
              “zone of choice” within which the Commissioner can act,
              without the fear of court interference.18

Viewed in the context of a jury trial, all that is necessary to affirm is that reasonable minds

could reach different conclusions on the evidence. If such is the case, the Commissioner

survives “a directed verdict” and wins.19 The court may not disturb the Commissioner’s

findings, even if the preponderance of the evidence favors the claimant.20

       I will review the findings of the ALJ at issue here consistent with that deferential

standard.




18
   Buxton v. Halter, 246 F.3d 762, 772 (6th Cir. 2001) (citations omitted).
19
   LeMaster v. Sec’y of Health & Human Servs., 802 F.2d 839, 840 (6th Cir. 1986); Tucker
v. Comm’r of Soc. Sec., No. 3:06CV403, 2008 WL 399573, at *6 (S.D. Ohio Feb. 12,
2008).
20
   Rogers v. Comm=r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007).
                                            4
2.     Treating physician rule and good reasons requirement

       The Sixth Circuit in Gayheart v. Commissioner of Social Security21 emphasized that

the regulations require two distinct analyses in evaluating the opinions of treating sources.22

The Gayheart decision directed that the ALJ must first determine if the opinion must

receive controlling weight as well-supported by clinical and laboratory techniques and as

not inconsistent with other evidence in the administrative record.23 If the ALJ decides not

to give the opinion controlling weight, then a rebuttable presumption exists that the treating

physician’s opinion should receive great deference.24 This presumption may be rebutted

by application of the factors set forth in 20 C.F.R. §§ 416.927(c)(2)(i)-(ii), (3)-(6).25 The

Court cautioned against collapsing these two distinct analyses into one.26

       Despite the seemingly clear mandate of Gayheart, the Sixth Circuit in later

decisions has adopted an approach that permits these two separate analyses to be merged

into one so long as the ALJ states “good reasons” for the weight assigned, applying the

regulatory factors governing each analytical step.27 Also, despite the reality that a unified

statement of these “good reasons” greatly enhances meaningful judicial review,28 some

authority exists for looking outside the unified statement for analysis of the weight



21
   Gayheart v. Comm’r of Soc. Sec., 710 F.3d 365 (6th Cir. 2013).
22
   Id. at 375-76.
23
   Id. at 376.
24
   Rogers, 486 F.3d at 242.
25
   Gayheart, 710 F.3d at 376.
26
   Id.
27
   E.g., Biestek v. Comm. of Soc. Sec., 880 F.3d 778, 785 (6th Cir. 2017).
28
   Smith v. Comm. of Soc. Sec., No. 5:13cv870, 2104WL1944247, at **7-8 (N.D. Ohio
May 14, 2014).
assigned to a treating source’s opinion.29 Going beyond the reasons stated in the unified

statement takes the Court in the hazy gray area where the sirens of de novo review and

post hoc rationalization reside. A reviewing district court must avoid both. An ALJ

cannot avoid reversal by merely citing exhibits in the record that might support her

findings without discussing the content of those exhibits and explaining how that content

provides support.30 Nor can counsel for the Commissioner save a decision from reversal

by citing to evidence in the record not cited and adequately discussed by the ALJ.31 It is

for the ALJ, not the court or Commissioner’s counsel, to “build a logical bridge from the

evidence to the conclusion.”32 “Put simply, . . . there must be some effort . . . to explain

why it is the treating physician’s conclusion that gets the short end of the stick.”33

B.     Application of standards

       This is a narrow issue regarding the weight assigned to the opinions of treating

source Dr. Osorio. The ALJ gave Dr. Osorio’s opinions no weight.34 He gave considerable

weight to the opinion of a consulting examiner, Dr. Assaf.35


29
   See, e.g., Heston v. Comm’r of Soc. Sec., 245 F.3d 528 (6th Cir. 2001).
30
   Smith v. Comm’r of Soc. Sec., No. 5:13 CV 870, 2104 WL 1944247, at *7 (N.D. Ohio
May 14, 2014).
31
   Sharp v. Comm’r of Soc. Sec., No. 1:14-cv-523, 2015 WL 3545251 (S.D. Ohio June 4,
2015) (citing Keeton v. Comm’r of Soc. Sec., 583 F. App’x 515, 524 (6th Cir. 2014)),
report and recommendation adopted by Sharp v Comm’r of Soc. Sec., 2015 WL 3952331
(S.D. Ohio June 29, 2015).
32
   Hale v. Colvin, No. 3:13cv182, 2014 WL 868124, at *8 (S.D. Ohio March 5, 2014).
33
   Friend v. Comm’r of Soc. Sec., 375 F. App’x 543, 552 (6th Cir. 2010).
34
   Tr. at 27.
35
   Id.
                                              6
       Dr. Osorio’s treating relationship with Withrow spanned at least two years.36 Dr.

Osorio rendered two opinions, one in 2014 and one in 2015, regarding Withrow’s mental

and physical impairments.37 In both of these opinions, Dr. Osorio specifically translated

Withrow’s impairments into limitations.38

       In contrast, Dr. Assaf saw Withrow one time, and he conducted his examination and

rendered his opinion in 2014.39 As with many (if not all) consulting examiners, Dr. Assaf

gave no opinions on limitations caused by Withrow’s severe impairments.40 He merely

opined regarding Withrow’s impairments and assessed their severity.41

       Dr. Osorio’s opinions support an additional limitation in the RFC regarding

sustainability.42 She opined that Withrow would be off task 20 percent of the time and

absent more than four days per month.43 Dr. Assaf’s opinion is silent on the sustainability

issue.44 The VE confirmed that the sustainability limitations opined by Dr. Osorio would

preclude employment.45




36
   See ECF No. 16, Attachment 2 (Withrow’s charts) at 5.
37
   Tr. at 381-82, 816-17.
38
   Id.
39
   Id. at 446-57.
40
   Id.
41
   Id.
42
   Id. at 381-82, 817.
43
   Id.
44
   Id. at 446-57.
45
   Id. at 106-07.
                                         7
       The ALJ cites inconsistency with the overall record as his reason for rejecting Dr.

Osorio’s opinions.46 If the ALJ stated good reasons for the weight assigned to Dr. Osorio’s

opinions, it would have to be in paragraph four on page 27 of the transcript or in paragraphs

one and two on page 26 of the transcript. But the only record evidence cited by the ALJ

addressing sustainability is the opinion of consulting examiner Dr. Davis47 – whose opinion

was given limited weight because the ALJ found that the “mental health evidence,

including the claimant’s depressed effect and reported anxiety, as well as the effects of her

physical impairments, support her being more limited in performing and sustaining

work.”48

       The ALJ failed to build a logical bridge from the evidence to his conclusions and

failed to provide good reasons for not just discounting Dr. Osorio’s opinions, but for

rejecting them out of hand. Therefore, the ALJ’s no disability finding must be reversed

and this matter remanded for further administrative proceedings.

       Because I find the ALJ committed reversible error on this ground, I do not reach

Withrow’s argument regarding the ALJ’s findings regarding Withrow’s past relevant work.

                                       Conclusion

       The finding of the Commissioner that Withrow had no disability lacks substantial

evidence.     Accordingly, the decision of the Commissioner denying Withrow’s


46
   Id. at 27.
47
   Id. at 431-37.
48
   Id. at 27.
                                             8
supplemental security income is reversed and remanded for further administrative

proceedings. On remand, the ALJ must properly consider, analyze, and weigh the opinions

of Dr. Osorio.

      IT IS SO ORDERED.



Dated: October 29, 2018                 s/ William H. Baughman, Jr.
                                        United States Magistrate Judge




                                          9
